AO 440 (Rev. 06/12) Summons in a Civil Action

UNITED STATES DISTRICT COURT

for the

 

Eastern District of New York

DIANA CAROLINA SALAMANCA, WILFREDO
GUTIERREZ, and LUIS GUADARRAMA, individually,
and on behalf of all others similarly situated,

 

Plaintiff(s)
Vv.

SWEET COFFEE BAKERY, INC., PARISCIEN
BAKERY, CORP., PARISCIEN BAKERY #2, CORP.,
and ROMIRO MOSQUERA, JONY MOSQUERA, and

MICHELLE MOSQUERA, as individuals,

Civil Action No.

 

Defendant(s)

SUMMONS IN A CIVIL ACTION

To: (Defendant's name and addvess) SWEET COFFEE BAKERY, INC., 297 WYCKOFF AVENUE, BROOKLYN, NY 11237
PARISCIEN BAKERY, CORP., 99-21 NORTHERN BOULEVARD, CORONA, NY 11368
PARISCIEN BAKERY #2, CORP., BROOKLYN, NEW YORK, 11220

ROMIRO MOSQUERA, 48-23 4TH AVENUE, BROOKLYN, NEW YORK, 11220
JONY MOSQUERA, 48-23 4TH AVENUE, BROOKLYN, NEW YORK, 11220
MICHELLE MOSQUERA48-23 4TH AVENUE, BROOKLYN, NEW YORK, 11220

A lawsuit has been filed against you.

Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff's attorney,

whose name and address are: HELEN F. DALTON & ASSOCIATES, P.C.
Attorneys for Plaintiffs
80-02 Kew Gardens Road, Suite 601
Kew Gardens, NY 11415
Phone (718) 263-9591
Fax (718) 263-9598

If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.

DOUGLAS C. PALMER
CLERK OF COURT

Date:

 

Signature of Clerk or Deputy Clerk
Case 1:20-cv-06223-BMC Document 3 Filed 12/23/20 Page 2 of 2 PagelD #: 18

AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

Civil Action No.

PROOF OF SERVICE
(This section should not be filed with the court unless required by Fed. R. Civ. P. 4 ())

This summons for (name of individual and title, if any)

 

was received by me on (date)

ene

C1 I personally served the summons on the individual at (place)

 

On (date) ; or

 

C1 I left the summons at the individual’s residence or usual place of abode with (name)

, 4 person of suitable age and discretion who resides there,

on (date) , and mailed a copy to the individual’s last known address; or

 

 

1 I served the summons on (name of individual) , who is

 

designated by law to accept service of process on behalf of (name of organization)

 

on (date) 5 or

 

( T returned the summons unexecuted because 3 or

 

Other (specify):

My fees are $ for travel and $ for services, for a total of $ 0.00

I declare under penalty of perjury that this information is true.

Date:

 

Server's signature

 

Printed name and title

 

Server's address

Additional information regarding attempted service, etc:
